DETAILED ACTION
This action is in response to the application filed on June 6, 2019. Claims 1-26 are
pending. Of such, claims 1-22 represent apparatus’, and claims 23-26 represent a method directed to stacked artificial neural networks. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the second circuitry is configured to propagate a third signal to the additional memory array in response to the data value". There is insufficient antecedent basis for the term “data value” in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 15-18, 22-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated over Tomita (US 10817776), hereinafter referred to as Tomita.
Regarding Claim 1, Tomita discloses:
An apparatus (In ¶ 8, Tomita discloses “One aspect of the technology of the disclosure is exemplified by an arithmetic processing circuit.”), comprising: a semiconductor at a first level and comprising first circuitry; a memory at a second level; and second circuitry at a third level such that the memory is between the first circuitry and the second circuitry (In ¶ 60, Tomita discloses “The neural network includes a learning chip 1, a recognition chip 2 and a memory chip 3. …The learning chip 1 is connected to the recognition chip 2, with the memory chip 3 being interposed therebetween.”); wherein the first circuitry is configured propagate a first signal to the memory (In ¶ 62, Tomita discloses “The learning chip 1 is one example of “a first layer configured to dispose a learning neural network to compute a coefficient to be set in a recognition neural network, wherein the recognition neural network is configured to recognize input data by using the coefficient computed on a basis of a recognition result of the recognition neural network with respect to the input data serving as a reference for computing the coefficient and a recognition result serving as a reference with respect to the input data serving as the reference””); the memory is configured to propagate a second signal, based on data stored in the memory, to the second circuitry in response to the first signal (In ¶ 62, Tomita discloses “The memory chip 3 is one example of “a third layer disposed between the first layer and the second layer, and configured to dispose a memory connected to both of the learning neural network and the recognition neural network”.”); and the second circuitry is configured to generate a data signal based on the second signal (In ¶ 62, Tomita discloses “The recognition chip 2 is one example of “a second layer configured to dispose the recognition neural network to recognize the input data by the coefficient computed by the learning neural network”.”).
Regarding Claim 3, Tomita discloses:
The apparatus of claim 1, wherein the second circuitry comprises compute circuitry that is configured to generate the data signal by applying a mathematical function to a digital representation of the second signal (In ¶ 63, Tomita discloses “The output circuit 26 is one example of “an output circuit to compute a sum of product of elements of the reduced array data and a coefficient corresponding to the elements of the reduced array data, and to output an output value with a predetermined function computation”.”).
Regarding Claim 5, Tomita discloses:
The apparatus of claim 1, wherein the apparatus comprises an additional memory at a fourth level such that the second circuitry is between the memory and the additional memory (In ¶ 88, Tomita discloses “In FIG. 11, an external processor 4 and an external memory 5 are instanced as external signal transmission/reception destinations.”); and Client Docket No. 2018-2038.00/US 29 Attorney Docket No. 1003.0780001the second circuitry is configured to propagate a third signal to the additional memory array in response to the data value (In ¶ 89, Tomita discloses “The external processor 4 transmits the signals to a whole control circuit 22 or a recognition neural network 21 in the recognition chip 2 via the I/O circuit Rx 23-1, and further transmits the correct data to the learning chip 1. The distinguishing result and a completion signal from the whole control circuit 22 are transmitted to the external processor 4 via the I/O circuit Tx 23-2 while being synchronized with the data clocks, and are outputted therefrom.”).
Regarding Claim 6, Tomita discloses:
The apparatus of claim 5, wherein the data signal is a first data signal; the additional memory is configured to propagate a fourth signal, based on data stored in the additional memory array, to the first circuitry in response to the third signal; and the first circuitry is configured to generate a second data signal that is based on the fourth signal (In ¶ 63, Tomita discloses “A result (y) of the convolutional computation at the convolutional layer is outputted to a high-order pooling layer, and is handed together with the current weight (w) over to the layer (a Back Propagation convolutional layer (BP Conv layer) corresponding to the learning chip 1 via the FIFO”).
Regarding Claim 7, Tomita discloses:
The apparatus of claim 6, wherein the first circuitry is configured to output the second data signal from the apparatus (In ¶ 63, Tomita discloses “The Fully connected layer and the determination circuit are generically called an output circuit 26. The output circuit 26 is one example of “an output circuit to compute a sum of product of elements of the reduced array data and a coefficient corresponding to the elements of the reduced array data, and to output an output value with a predetermined function computation”.”).
Regarding Claim 8, Tomita discloses:
The apparatus of claim 6, wherein the first circuitry is configured to compare the second data signal to a desired data signal; generate an error signal in response to the compare; and back propagate the error signal to the additional memory (In ¶ 33, Tomita discloses “A result of the distinguishing process by the Fully connected layer is compared with correct data, and a differential value as a comparison result is output as an error”).
Regarding Claim 9, Tomita discloses:
The apparatus of claim 8, wherein the additional memory is configured to back propagate a fifth signal, based on the data stored in the additional memory, to the second circuitry; and the second circuitry is configured to determine a correction to the data stored in the additional memory based on the back propagated the fifth signal (In ¶ 79, Tomita discloses “The learning chip 1 computes a difference between the distinguishing result sent from the recognition chip 2 and the correct data, and thus computes the error. The Back Propagation (BP) Fully connected layer computes the error to the next layer by using the output y and the weight w of the recognition chip 2 together, and sends, to the updater, the update quantity deltaW given to the next weight wt+1 as illustrated in FIG. 7. This weight wt+1 is sent to the FIFO of the memory chip 3, and the FIFO retains the weight wt+1 so as to be fetched at timing of changing the coefficient of the convolutional layer (Conv layer).”).
Regarding Claim 15, Tomita discloses:
An apparatus, comprising: a stacked artificial neural network, comprising: a semiconductor comprising circuitry; a stack of memory layers and layers of circuitry extending from the semiconductor such that each respective layer of circuitry is between a respective pair of the memory layers (In ¶ 100, Tomita discloses “The neural network according to the embodiment has such a 3-dimensional structure that the memory unit 31 is interposed between the learning neural network 11 and the recognition neural network 21”); wherein each respective layer of circuity is configured to receive signals from a first memory layer of the respective pair of the memory layers (In ¶ 20, Tomita discloses “In FIG. 1, input images received by input layers are to be processed by convolutional layers and pooling layers”); generate activation signals based on the received signals; and apply the activation signals to a second memory layer of the respective pair of the memory layers (In ¶ 83, Tomita discloses “In the recognition chip 2, the convolutional layer implements the sum-of-product computation of the input data and the weight w given from the FIFO of the memory chip 3, and a computation of the activation function, and hands over results thereof to the pooling layer. Hereat, the FIFO of the memory stores the output y and the weight w of the convolutional layer (process P1). The output y and the weight w stores in the FIFO are used in a phase of a below-mentioned process P6.”).
Regarding Claim 16, Tomita discloses:
The apparatus of claim 15, wherein the signals received from the first memory layer are forward propagated, from the first memory layer and the activation signals are forward propagated to the second memory layer (In ¶ 20, Tomita discloses “FIG. 1 illustrates the forward propagation processes. In FIG. 1, input images received by input layers are to be processed by convolutional layers and pooling layers, whereby 4 feature maps and 6 feature maps are sequentially generated.”).
Regarding Claim 17, Tomita discloses:
The apparatus of claim 15, wherein the signals received from the first memory array comprise error signals and are backward propagated from the first memory layer and the activation signals are backward propagated to the second memory layer (In ¶ 79, Tomita discloses “The learning chip 1 computes a difference between the distinguishing result sent from the recognition chip 2 and the correct data, and thus computes the error. The Back Propagation (BP) Fully connected layer computes the error to the next layer by using the output y and the weight w of the recognition chip 2 together, and sends, to the updater, the update quantity deltaW given to the next weight wt+1 as illustrated in FIG. 7.”).
Regarding Claim 18, Tomita discloses:
An apparatus, comprising: a semiconductor at a first level, wherein the semiconductor comprises first circuitry; a stack extending from the semiconductor, wherein the stack comprises: a first memory array at a second level; second circuitry at a third level (In ¶ 60, Tomita discloses “The neural network includes a learning chip 1, a recognition chip 2 and a memory chip 3. …The learning chip 1 is connected to the recognition chip 2, with the memory chip 3 being interposed therebetween.”); and a second memory array at a fourth level (In ¶ 88, Tomita discloses “In FIG. 11, an external processor 4 and an external memory 5 are instanced as external signal transmission/reception destinations.”); wherein:Client Docket No. 2018-2038.00/US32 Attorney Docket No. 1003.0780001the first circuitry is configured to apply first activation signals to the first memory array (In ¶ 71, Tomita discloses “A circuit to compute the activation function given in, e.g., the (Expression 2) generates a pixel array (Y.sup.l) from the pixel array (X.sup.l), and outputs the generated pixel array (Y.sup.l) to the next layer.”); the first memory array is configured to output signals to the second circuitry in response to the applied first activation signals (In ¶ 77, Tomita discloses “and the computation of the activation function, and hands over computed results to the pooling layer (max pooling layer). Hereat, the computing circuit of the convolutional layer (Conv layer) stores the output y and the weight w in the FIFO of the memory chip 3.”); and the second circuitry is configured to: generate second activation signals based on the signals output to the second circuitry by the first memory array; and apply the second activation signals to the second memory array (In ¶ 83, Tomita discloses “In the recognition chip 2, the convolutional layer implements the sum-of-product computation of the input data and the weight w given from the FIFO of the memory chip 3, and a computation of the activation function, and hands over results thereof to the pooling layer”).
Regarding Claim 22, Tomita discloses:
The apparatus of claim 18, wherein the second circuitry comprises decode circuitry configured to select the signals for output to the second circuitry by the first memory array (In ¶ 63, Tomita discloses “A result (y) of the convolutional computation at the convolutional layer is outputted to a high-order pooling layer, and is handed together with the current weight (w) over to the layer (a Back Propagation convolutional layer (BP Conv layer) corresponding to the learning chip 1 via the FIFO”).
Regarding Claim 23, Tomita discloses:
A method, comprising: propagating first signals from first circuitry in a semiconductor to a first memory array at a first level in a stack that extends from the semiconductor (In ¶ 62, Tomita discloses “The learning chip 1 is one example of “a first layer configured to dispose a learning neural network to compute a coefficient to be set in a recognition neural network, wherein the recognition neural network is configured to recognize input data by using the coefficient computed on a basis of a recognition result of the recognition neural network with respect to the input data serving as a reference for computing the coefficient and a recognition result serving as a reference with respect to the input data serving as the reference””); activating the first memory array in response to the first signals (In ¶ 62, Tomita discloses “The memory chip 3 is one example of “a third layer disposed between the first layer and the second layer, and configured to dispose a memory connected to both of the learning neural network and the recognition neural network”.”); propagating second signals, based on data stored in the first memory array, from the activated first memory array to second circuitry at a second level in the stack (In ¶ 62, Tomita discloses “The recognition chip 2 is one example of “a second layer configured to dispose the recognition neural network to recognize the input data by the coefficient computed by the learning neural network””); generating third signals, by the second circuitry, in response to the second signals (In ¶ 21, Tomita discloses “Computing circuit units to iteratively execute processes of the convolutional layers and the processes of the pooling layers up to the last layer in the forward propagation processes are called feature extraction units.”); propagating the third signals to a second memory array at a third level in the stack(In ¶ 93, Tomita discloses “An external memory 5 is a device that stores, e.g., images, sounds/voices and other data, and includes devices called a DRAM, an SRAM and other equivalent memories”); and activating the second memory array in response to the second signals (In ¶ 71, Tomita discloses “A circuit to compute the activation function given in, e.g., the (Expression 2) generates a pixel array (Y.sup.l) from the pixel array (X.sup.l), and outputs the generated pixel array (Y.sup.l) to the next layer. ”).
Regarding Claim 24, Tomita discloses:
The method of claim 23, wherein each propagated second signal comprises a sum of currents respectively flowing through memory cells that are respectively activated by the first signals; and the currents respectively flowing through the memory cells are respectively weighted according to data states of the memory cells (In ¶ 49, Tomita discloses “the learning process involves executing a process of obtaining the weight Wt+1 of the next time by obtaining the gradient in the (Expression 12) and computing the increment value of the second term of the (Expression 11) in such a direction that the error evaluation function E decreases at each of the layers of learning circuits”).
Regarding Claim 25, Tomita discloses:
The method of claim 23, further comprising: selecting the respective second signals, by respective first decoders of the second circuitry before propagating the second signals to the second circuitry; and selecting the respective third signals, by respective second decoders of the second circuitry, before propagating the third signals to the second memory array (In ¶ 57, Tomita discloses “In the case of selecting maximum values of the pixels from predetermined ranges (each defined by a (k×k) number of pixels) at the pooling layer (this type of subsampling is called “Max-pooling” as compared with “average-pooling”), one pixel having the maximum value is selected from each range defined by the (k×k) number of pixels. Accordingly, the neural network sends the selected pixel values of the pixels on the output side back to the input side in the backward propagation (BP).”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10, 14, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 10817776), hereinafter referred to as Tomita, in view of Lal et al. (US 2018/0174021) hereinafter referred to as Lal.
Regarding Claim 2, Tomita discloses the limitations according to claim 1. 
However, Tomita does not explicitly teach the signal composition. 
Lal discloses:
The apparatus of claim 1, wherein the first signal comprises a voltage and the second signal comprises current (In ¶ 151, Lal discloses “For example, the delay control voltages or current sources, as in the case of the current starving topology in FIG. 11A(a), can be generated by storing digital values on-chip in digital memory such as SRAM and using a digital-to-analog (D/A) converter to obtain the analog voltages or currents.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Lal’s approach of including voltage and current signals to increase additional input sources as the motivation would be that is an efficient method of transmitting a signal through silicon (see Lal ¶ 132).
Regarding Claim 4, Tomita discloses the limitations according to claim 3. 
However, Tomita does not explicitly teach the use of analog to digital converters. 
Lal discloses:
The apparatus of claim 3, wherein the second circuitry comprises an analog- to-digital converter that is configured to convert the second signal to the digital representation of the second signal (In ¶ 101, Lal discloses “the driver circuits and/or read circuits can include analog and digital circuit components (e.g., inverter delay elements, analog-to-digital converters (ADC) and digital-to-analog converters (DAC), amplifiers, etc.).”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Lal’s approach of utilizing converters as the motivation would be to efficiently transfer signals to either digital or analog dependent on the semiconductors requirements (see Lal ¶ 101).
Regarding Claim 10, Tomita discloses the limitations according to claim 1. 
However, Tomita does not explicitly teach the use of digital to analog converters. 
Lal discloses:
The apparatus of claim 1, wherein the data signal is a digital data signal; and the second circuitry comprises a digital-to-analog converter that is configured to convert the digital data signal to an analog signal (In ¶ 101, Lal discloses “the driver circuits and/or read circuits can include analog and digital circuit components (e.g., inverter delay elements, analog-to-digital converters (ADC) and digital-to-analog converters (DAC), amplifiers, etc.).”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Lal’s approach of utilizing converters as the motivation would be to efficiently transfer signals to either digital or analog dependent on the semiconductors requirements (see Lal ¶ 101).
Regarding Claim 14, Tomita discloses the limitations according to claim 1. 
However, Tomita does not explicitly teach the composition of the circuits. 
Lal discloses:
The apparatus of claim 1, wherein the first circuitry comprises CMOS circuitry; and the second circuitry comprises thin-film circuitry (In ¶ 90, Lal discloses “In one example, photonic interconnects have been proposed as a way to transmit digital and analog information on optical waveguides integrated into a complementary metal-oxide-semiconductor (CMOS) stack” and in ¶ 143, Lal further discloses “In some implementations, PZT thin films can be deposited though the sol-gel process, and require an anneal step which is typically at 700-800° C.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Lal’s approach of utilizing CMOS and thin-film circuitry as the motivation would be the thin-film has the advantage of increased electron emission and production of positive ions from multiple components (see Lal ¶ 232).
Regarding Claim 26, Tomita discloses the limitations according to claim 23. 
However, Tomita does not explicitly teach the use of analog to digital and digital to analog converters. 
Lal discloses:
The method of claim 23, wherein generating third signals, by the second circuitry, in response to the second signals, comprises: converting the second signals to first digital signals by analog-to-digital converters of the second circuitry; generating second digital signals from the first digital signals by compute circuitry of the second circuitry; and converting the second digital signals to the third signals by digital-to-analog- converters of the second circuitry (In ¶ 101, Lal discloses “the driver circuits and/or read circuits can include analog and digital circuit components (e.g., inverter delay elements, analog-to-digital converters (ADC) and digital-to-analog converters (DAC), amplifiers, etc.)”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Lal’s approach of utilizing converters as the motivation would be to efficiently transfer signals to either digital or analog dependent on the semiconductors requirements (see Lal ¶ 101).
Claims 11-13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 10817776), hereinafter referred to as Tomita, in view of Kurokawa et al. (US 11373612) hereinafter referred to as Kurokawa.
Regarding Claim 11, Tomita discloses the limitations according to claim 1. 
However, Tomita does not explicitly teach the use of memory cells. 
Kurokawa discloses:
The apparatus of claim 1, wherein the memory comprises: a plurality of first groupings of memory cells; and a plurality of second groupings of memory cells (In ¶ 428, Kurokawa discloses “The memory cell array 721 includes the memory cells AM and the memory cells AMref Each of the memory cells AM included in the memory cell array 721 includes a transistor Tr11, a transistor Tr12, and a capacitor C2.”); each second grouping comprises one memory cell from each first grouping; the first groupings are coupled to first signal lines; the second groupings are coupled to second signal lines (In ¶ 367, Kurokawa discloses “An output terminal SPT[j] of the memory cell array 720 is electrically connected to a wiring B[j].”); the first signal is one of a plurality of first signals propagated to the memory by applying the first signals to the first signal lines; and the second signal is one of a plurality of second signals propagated to the second circuitry by the second signal lines (In ¶ 373, Kurokawa discloses “The wiring B[j] functions as a wiring for supplying a signal from the column output circuit OUT[j] to the memory cells AM in the j-th column in the memory cell array 720.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Kurokawa’s approach of structuring the memory cells in groupings as the motivation would be scalability and the need for additional groupings to capture the data that is being transmitted (see Kurokawa ¶ 9-13).
Regarding Claim 12, The combination of Tomita and Kurokawa disclose the limitations according to claim 11. 
However, Tomita does not explicitly teach the use of converters within the memory cells. 
Kurokawa discloses:
The apparatus of claim 11, wherein the second circuitry comprises analog-to digital-converters coupled to the second signal lines; and the analog-to-digital converters are configured to convert the second signals to digital signals (In ¶ 174, Kurokawa discloses “A source driver circuit SDA includes the shift register SR, latch circuits LT1, latch circuits LT2, digital-to-analog converter circuits DA, and the analog buffer circuits AB2.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Kurokawa’s approach of utilizing converters as the motivation would be ensure the circuit receives the correct type of signal (see Kurokawa ¶ 848).
Regarding Claim 13, The combination of Tomita and Kurokawa disclose the limitations according to claim 11. 
However, Tomita does not explicitly teach the use of converters within the memory cells. 
Kurokawa discloses:
The apparatus of claim 11, wherein the first circuitry comprises digital-to-analog converters coupled to the first signal lines; and the digital-to-analog converters are configured to convert digital signals received at the first circuitry to the first signals (In ¶ 174, Kurokawa discloses “A source driver circuit SDA includes the shift register SR, latch circuits LT1, latch circuits LT2, digital-to-analog converter circuits DA, and the analog buffer circuits AB2.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Kurokawa’s approach of utilizing converters as the motivation would be ensure the circuit receives the correct type of signal (see Kurokawa ¶ 848).
Regarding Claim 19, Tomita discloses the limitations according to claim 18. 
However, Tomita does not explicitly teach the use of memory cells. 
Kurokawa discloses:
The apparatus of claim 18, wherein the first memory array comprises a plurality of groups of memory cells; each respective group of memory cells is coupled to a respective signal line; the signals output to the second circuitry by the first memory array comprise a signal on each respective signal line; and the signal on each respective signal line comprises a sum of respective currents flowing through respective activated memory cells of the respective group of memory cells coupled to the respective signal line (In ¶ 428, Kurokawa discloses “The memory cell array 721 includes the memory cells AM and the memory cells AMref Each of the memory cells AM included in the memory cell array 721 includes a transistor Tr11, a transistor Tr12, and a capacitor C2” and in ¶ 373, Kurokawa further discloses “The wiring B[j] functions as a wiring for supplying a signal from the column output circuit OUT[j] to the memory cells AM in the j-th column in the memory cell array 720.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Tomita’s approach by utilizing Kurokawa’s approach of utilizing memory cells as the motivation would be scalability and the need for additional groupings to capture the data that is being transmitted (see Kurokawa ¶ 9-13).
Regarding Claim 20, The combination of Tomita and Kurokawa disclose:
The apparatus of claim 19, wherein each respective current is weighted according to a respective data state of the respective activated memory cell (In ¶ 77, Tomito discloses “In the recognition chip 2, the convolutional layer (Conv layer) performs the sum-of-product computation of the input image and the weight w given from the FIFO of the memory chip 3, and the computation of the activation function, and hands over computed results to the pooling layer (max pooling layer)”).
Regarding Claim 21, The combination of Tomita and Kurokawa disclose:
The apparatus of claim 19, wherein each respective activated memory cell is activated by a respective first activation signal of the applied first activation signals  (In ¶ 77, Tomito discloses “In the recognition chip 2, the convolutional layer (Conv layer) performs the sum-of-product computation of the input image and the weight w given from the FIFO of the memory chip 3, and the computation of the activation function, and hands over computed results to the pooling layer (max pooling layer)”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayat et al. (US 11308383) discloses a deep learning neural network using non-volatile memory array. 
Son et al. (US Patent Publication 20190251436) discloses a processing method of neural networks using multi-layer frameworks. 
Imani et al. (RAPIDNN: In-Memory Deep Neural Network Acceleration Framework) discloses a deep neural network that uses multi-layer framework. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492